Citation Nr: 0813724	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-35 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to special monthly pension. 


FINDING OF FACT

The veteran has a factual need for aid and attendance in his 
home due to mental health symptoms including memory loss and 
inability to manage medications, a high risk of falls and 
limited mobility, the need for supervision or assistance in 
many activities of daily living, and protection from the 
hazards of his daily environment.   


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
aid and attendance have been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the veteran's claim for special monthly 
pension.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran contends that he requires the aid and attendance 
of another person in his home.  

Service personnel records showed that the veteran performed 
active military service for more than ninety days during a 
period of war.  He is 51 years of age and has been granted a 
non-service-connected pension, subject to income limitations, 
for disabilities evaluated as permanent and total.  38 
U.S.C.A. § 1521 (b); 38 C.F.R. 
§ 3.3.

For pension purposes, the veteran has the following non-
service-connected disabilities: paranoid schizophrenia (100 
percent); asthma (10 percent); diabetes mellitus (10 
percent); hepatitis C (10 percent); headaches (10 percent); 
organic brain syndrome (10 percent); and noncompensible level 
hypertension and stomach disorder.  The combined rating for 
pension purposes is 100 percent.  VA has found that the 
veteran is not competent to handle disbursement of funds.  
   
The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R
 § 3.351(b).  The veteran will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  The record does 
not show, nor does the veteran contend, that he is a patient 
in a nursing home on account of mental or physical 
incapacity; or is blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 
5 degrees or less.  

The following criteria will be considered in determining the 
need for regular aid and attendance: the inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a)

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

In December 2004, a VA psychiatrist reviewed the claims file 
and noted that the veteran had a substantial history of 
treatment for paranoid schizophrenia, depression, and 
encephalopathy.  Symptoms included significant memory 
deficits and hallucinations.  The psychiatrist noted that the 
veteran was unable to operate an automobile and needed some 
help in protecting himself from the hazards of daily living.  
Although his hallucinations were under control, he required 
medication supervised by a family member.  The psychiatrist 
stated that the veteran showed unusual mannerisms and 
inappropriate behaviors and presented himself as a vulnerable 
individual. 

The same month, a VA physician examined the veteran in the 
clinic without a review of the claims file.  The physician 
noted the veteran's reports of pain, numbness and tingling in 
the upper and lower extremities that had been diagnosed as 
peripheral neuropathy secondary to diabetes.  He noted that 
the veteran was not bedridden but had difficulty walking 
unassisted because of back pain from a recent fall out of 
bed.  The physician stated, "...it is obvious with his 
multiple physical problems as well as his mental disorder 
that the patient is unemployable and completely dependent 
upon his wife and children to care for him and manage his 
affairs." 

In February 2005, a VA advanced registered nurse practitioner 
(ARNP) conducted an assessment for aid and assistance in the 
veteran's home.  The ARNP noted that the veteran needed 
limited assistance with bathing, hygiene, and dressing 
evolutions.   He had a history of falls, ambulated with an 
unsteady gait, and required the assistance of another for 
mobility.  She also noted that the veteran's meal 
preparation, shopping, medication management, housework, and 
transportation must be done by others.  The ANRP certified 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.  

VA medical records through August 2005 showed that the 
veteran received at least monthly home visits by the VA 
clinic staff.  On one occasion in May 2005, a visiting 
physician noted that the veteran was over sedated and was 
using a prescribed inhaler for asthma too frequently.  In 
August 2005, a VA home safety evaluator noted that the 
veteran required supervision with eating, grooming, bathing, 
toileting, walking, and transfers to a bed or wheelchair.  
The veteran had no recent falls but had many balance 
deficits, moved with an unsteady gait, and had a high risk of 
falls.  The valuator stated that the veteran required 
supervision and assistance at all times in entry and exit of 
his home. 

The Board concludes that special monthly compensation based 
on a need for aid and attendance is warranted.  Assessments 
from many mental and physical health providers showed that 
the veteran required medication for his mental illness and 
that he was unable to manage the medications properly.  He 
experienced substantial memory deficits and was at high risk 
for falls.  Although the veteran was not bedridden, he 
required some assistance or supervision with many of the 
activities of daily living, and he could not avoid common 
household hazards or evacuate his home without assistance.  
He received periodic visits in his home VA medical providers, 
and an ANRP certified his need for aid and attendance.  The 
Board concludes that the great weight of competent medical 
evidence establishes a factual need for aid and attendance.  

ORDER

Special monthly pension based on a need for aid and 
attendance is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


